Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142311 & (18)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  TEMPERANCE ROBERTS, Personal                                                                                        Justices
  Representative of the Estate of SANDRA
  LYNN ROBERTS, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 142311
                                                                    COA: 297973
  THOMAS M. PINSON, D.O., SOHRAB                                    Wayne CC: 09-029778-NH
  SHAFINIA, D.O., and CITY MEDICAL, P.C.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion to consolidate is DENIED. The application for
  leave to appeal the November 10, 2010 order of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2011                       _________________________________________
         h0620                                                                 Clerk